Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 4.2 VENTURE FINANCIAL GROUP, INC. as Company INDENTURE Dated as of July 9, 2007 LASALLE BANK NATIONAL ASSOCIATION As Trustee JUNIOR SUBORDINATED DEBT SECURITIES Due September 15, 2037 (8) Venture Financial Group, Inc. AU\4203591.2 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS SECTION 1.01. Definitions 1 ARTICLE II DEBT SECURITIES SECTION 2.01. Authentication and Dating 9 SECTION 2.02. Form of Trustee's Certificate of Authentication 9 SECTION 2.03. Form and Denomination of Debt Securities 10 SECTION 2.04. Execution of Debt Securities 10 SECTION 2.05. Exchange and Registration of Transfer of Debt Securities 10 SECTION 2.06. Mutilated, Destroyed, Lost or Stolen Debt Securities 13 SECTION 2.07. Temporary Debt Securities 14 SECTION 2.08. Payment of Interest 15 SECTION 2.09. Cancellation of Debt Securities Paid, etc 16 SECTION 2.10. Computation of Interest 16 SECTION 2.11. Extension of Interest Payment Period 18 SECTION 2.12. CUSIP Numbers 19 SECTION 2.13. Income Tax Certification 19 SECTION 2.14. Global Debentures 19 ARTICLE III PARTICULAR COVENANTS OF THE COMPANY SECTION 3.01. Payment of Principal, Premium and Interest; Agreed Treatment of the Debt Securities 21 SECTION 3.02. Offices for Notices and Payments, etc 22 SECTION 3.03. Appointments to Fill Vacancies in Trustee's Office 23 SECTION 3.04. Provision as to Paying Agent 23 SECTION 3.05. Certificate to Trustee 24 SECTION 3.06. Additional Interest 24 SECTION 3.07. Compliance with Consolidation Provisions 25 SECTION 3.08. Limitation on Dividends 25 SECTION 3.09. Covenants as to the Trust 25 -i- AU\4203591.2 TABLE OF CONTENTS ( CONTINUED ) Page ARTICLE IV LISTS AND REPORTS BY THE COMPANY AND THE TRUSTEE SECTION 4.01. Securityholders' Lists 26 SECTION 4.02. Preservation and Disclosure of Lists 26 SECTION 4.03. Financial and Other Information 27 ARTICLE V REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS UPON AN EVENT OF DEFAULT SECTION 5.01. Events of Default 28 SECTION 5.02. Payment of Debt Securities on Default; Suit Therefor 30 SECTION 5.03. Application of Moneys Collected by Trustee 31 SECTION 5.04. Proceedings by Securityholders 32 SECTION 5.05. Proceedings by Trustee 32 SECTION 5.06. Remedies Cumulative and Continuing 33 SECTION 5.07. Direction of Proceedings and Waiver of Defaults by Majority of Securityholders 33 SECTION 5.08. Notice of Defaults 34 SECTION 5.09. Undertaking to Pay Costs 34 ARTICLE VI CONCERNING THE TRUSTEE SECTION 6.01. Duties and Responsibilities of Trustee 35 SECTION 6.02. Reliance on Documents, Opinions, etc 36 SECTION 6.03. No Responsibility for Recitals, etc 37 SECTION 6.04. Trustee, Authenticating Agent, Paying Agents, Transfer Agents or Registrar May Own Debt Securities 37 SECTION 6.05. Moneys to be Held in Trust 37 SECTION 6.06. Compensation and Expenses of Trustee 38 SECTION 6.07. Officers' Certificate as Evidence 39 SECTION 6.08. Eligibility of Trustee 39 SECTION 6.09. Resignation or Removal of Trustee, Calculation Agent, Paying Agent or Debt Security Registrar 39 SECTION 6.10. Acceptance by Successor 41 -ii- AU\4203591.2 TABLE OF CONTENTS ( CONTINUED ) Page SECTION 6.11. Succession by Merger, etc 42 SECTION 6.12. Authenticating Agents 42 ARTICLE VII CONCERNING THE SECURITYHOLDERS SECTION 7.01. Action by Securityholders 43 SECTION 7.02. Proof of Execution by Securityholders 44 SECTION 7.03. Who Are Deemed Absolute Owners 44 SECTION 7.04. Debt Securities Owned by Company Deemed Not Outstanding 45 SECTION 7.05. Revocation of Consents; Future Securityholders Bound 45 ARTICLE VIII SECURITYHOLDERS' MEETINGS SECTION 8.01. Purposes of Meetings 45 SECTION 8.02. Call of Meetings by Trustee 46 SECTION 8.03. Call of Meetings by Company or Securityholders 46 SECTION 8.04. Qualifications for Voting 46 SECTION 8.05. Regulations 47 SECTION 8.06. Voting 47 SECTION 8.07. Quorum; Actions 48 SECTION 8.08. Written Consent Without a Meeting 48 ARTICLE IX SUPPLEMENTAL INDENTURES SECTION 9.01. Supplemental Indentures without Consent of Securityholders 49 SECTION 9.02. Supplemental Indentures with Consent of Securityholders 50 SECTION 9.03. Effect of Supplemental Indentures 51 SECTION 9.04. Notation on Debt Securities 51 SECTION 9.05. Evidence of Compliance of Supplemental Indenture to be furnished to Trustee 52 ARTICLE X REDEMPTION OF SECURITIES SECTION 10.01. Optional Redemption 52 SECTION 10.02. Special Event Redemption 52 -iii- AU\4203591.2 TABLE OF CONTENTS ( CONTINUED ) Page SECTION 10.03. Notice of Redemption; Selection of Debt Securities 52 SECTION 10.04. Payment of Debt Securities Called for Redemption 53 ARTICLE XI CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE SECTION 11.01. Company May Consolidate, etc., on Certain Terms 54 SECTION 11.02. Successor Entity to be Substituted 54 SECTION 11.03. Opinion of Counsel to be Given to Trustee 55 ARTICLE XII SATISFACTION AND DISCHARGE OF INDENTURE SECTION 12.01. Discharge of Indenture 55 SECTION 12.02. Deposited Moneys to be Held in Trust by Trustee 56 SECTION 12.03. Paying Agent to Repay Moneys Held 56 SECTION 12.04. Return of Unclaimed Moneys 56 ARTICLE XIII IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS SECTION 13.01. Indenture and Debt Securities Solely Corporate Obligations 57 ARTICLE XIV MISCELLANEOUS PROVISIONS SECTION 14.01. Successors 57 SECTION 14.02. Official Acts by Successor Entity 57 SECTION 14.03. Surrender of Company Powers 57 SECTION 14.04. Addresses for Notices, etc 57 SECTION 14.05. Governing Law 58 SECTION 14.06. Evidence of Compliance with Conditions Precedent 58 SECTION 14.07. Non-Business Days 58 SECTION 14.08. Table of Contents, Headings, etc 59 SECTION 14.09. Execution in Counterparts 59 SECTION 14.10. Severability 59 SECTION 14.11. Assignment 59 SECTION 14.12. Acknowledgment of Rights 59 -iv- AU\4203591.2 TABLE OF CONTENTS ( CONTINUED ) Page ARTICLE XV SUBORDINATION OF DEBT SECURITIES SECTION 15.01. Agreement to Subordinate 60 SECTION 15.02. Default on Senior Indebtedness 60 SECTION 15.03. Liquidation; Dissolution; Bankruptcy 61 SECTION 15.04. Subrogation 62 SECTION 15.05. Trustee to Effectuate Subordination 63 SECTION 15.06. Notice by the Company 63 SECTION 15.07. Rights of the Trustee, Holders of Senior Indebtedness 64 SECTION 15.08. Subordination May Not Be Impaired 64 EXHIBITS EXHIBIT A FORM OF DEBT SECURITY -v- AU\4203591.2 THIS INDENTURE, dated as of July 9, 2007, between Venture Financial Group, Inc., a bank holding company incorporated in Washington (hereinafter sometimes called the "Company"), and LaSalle Bank National Association as trustee (hereinafter sometimes called the "Trustee"). W I T N E S S E T H: WHEREAS, for its lawful corporate purposes, the Company has duly authorized the issuance of its Junior Subordinated Debt Securities due September 15, 2037 (the "Debt Securities") under this Indenture and to provide, among other things, for the execution and authentication, delivery and administration thereof, the Company has duly authorized the execution of this Indenture. NOW, THEREFORE, in consideration of the premises, and the purchase of the Debt Securities by the holders thereof, the Company covenants and agrees with the Trustee for the equal and proportionate benefit of the respective holders from time to time of the Debt Securities as follows: ARTICLE I DEFINITIONS SECTION 1.01. Definitions . The terms defined in this Section 1.01 (except as herein otherwise expressly provided or unless the context otherwise requires) for all purposes of this Indenture and of any indenture supplemental hereto shall have the respective meanings specified in this Section 1.01. All accounting terms used herein and not expressly defined shall have the meanings assigned to such terms in accordance with generally accepted accounting principles and the term "generally accepted accounting principles" means such accounting principles as are generally accepted in the United States at the time of any computation. The words "herein," "hereof" and "hereunder" and other words of similar import refer to this Indenture as a whole and not to any particular Article, Section or other subdivision. "Additional Interest" shall have the meaning set forth in Section 3.06. "Additional Provisions" shall have the meaning set forth in Section 15.01. "Authenticating Agent" means any agent or agents of the Trustee which at the time shall be appointed and acting pursuant to Section 6.12. "Bankruptcy Law" means Title 11, U.S. Code, or any similar federal or state law for the relief of debtors. "Board of Directors" means the board of directors or the executive committee or any other duly authorized designated officers of the Company. AU\4203591.2 "Board Resolution" means a copy of a resolution certified by the Secretary or an Assistant Secretary of the Company to have been duly adopted by the Board of Directors and to be in full force and effect on the date of such certification and delivered to the Trustee. "Business Day" means any day other than a Saturday, Sunday or any other day on which banking institutions in Wilmington, Delaware, New York City or the city of the Principal Office of the Trustee or the Company are permitted or required by any applicable law or executive order to close. "Calculation Agent" means the Person identified as "Trustee" in the first paragraph hereof with respect to the Debt Securities and the Institutional Trustee with respect to the Trust Securities. "Capital Securities" means undivided beneficial interests in the assets of the Trust which are designated as "TP Securities" and rank pari passu with Common Securities issued by the Trust; provided, however, that if an Event of Default (as defined in the Declaration) has occurred and is continuing, the rights of holders of such Common Securities to payment in respect of distributions and payments upon liquidation, redemption and otherwise are subordinated to the rights of holders of such Capital Securities. The Capital Securities sold by the Trust to the initial purchaser(s) pursuant to the Placement Agreement and the Capital Securities Purchase Agreement(s) shall be issued in book entry form, registered in the name of Cede & Co., as nominee on behalf of the Depository Trust Company, without coupons, and held by the Institutional Trustee as custodian for the Depository Trust Company. "Capital Securities Guarantee" means the guarantee agreement that the Company will enter into with LaSalle Bank National Association or other Persons that operates directly or indirectly for the benefit of holders of Capital Securities of the Trust. "Capital Treatment Event" means, if the Company is organized and existing under the laws of the United States or any state thereof or the District of Columbia, the receipt by the Company and the Trust of an Opinion of Counsel experienced in such matters to the effect that, as a result of (a) any amendment to, or change in, the laws, rules or regulations of the United States or any political subdivision thereof or therein, or any rules, guidelines or policies of any applicable regulatory authority for the Company or (b) any official or administrative pronouncement or action or decision interpreting or applying such laws, rules or regulations, which amendment or change is effective or which pronouncement, action or decision is announced on or after the date of original issuance of the Debt Securities, there is more than an insubstantial risk that, within 90 days of the receipt of such opinion, the aggregate Liquidation Amount of the Capital Securities will not be eligible to be treated by the Company as "Tier 1 Capital" (or the then equivalent thereof) for purposes of the capital adequacy guidelines of the Federal Reserve (or any successor regulatory authority with jurisdiction over bank or financial holding companies), as then in effect and applicable to the Company (or if the Company is not a bank holding company, such guidelines applied to the Company as if the Company were subject to such guidelines); provided, however, that the inability of the Company to treat all or any portion of the aggregate Liquidation Amount of the Capital Securities as Tier 1 Capital shall not constitute the basis for a Capital Treatment Event, if such inability results from the
